—Appeal from an order of the Oneida County Court (Michael L. Dwyer, J.), entered May 19, 2003. The order denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from an order denying his motion pursuant to CPL 440.10 seeking to vacate the judgment of conviction. Defendant contends that the People withheld a statement in violation of their obligations under Brady v Maryland (373 US 83 [1963]). We agree. However, because “there is no ‘reasonable probability’ that the verdict would have been different had the material been disclosed to the defense and presented to the trier of fact,” reversal is not required (.People v Valentin, 1 AD3d 982, 983 [2003]). Present—Green, J.P, Wisner, Scudder, Gorski and Lawton, JJ.